DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     RESTORATION 1 OF BOCA RATON a/a/o KATHLEEN KIRK,
                         Appellant,

                                    v.

              SOUTHERN OAK INSURANCE COMPANY,
                          Appellee.

                              No. 4D20-1637

                              [June 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2018-CA-
006378-XXXX-MB.

  John P. Salas of Salas Law Firm, P.A., Plantation, for appellant.

   Adrianna de la Cruz-Muñoz, Scott A. Cole, and Michael A. Rosenberg
of Cole, Scott & Kissane, P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.